Casey, Ch. J.,
dissenting:
The record shows that tbe claimant knew of tbe existence of these orders of inspection, to which be now objects, about tbe time of tbe signing of tbe contract; and it does not appear that be made any objections then to these rules. Instead of that be went off to New York, and did not himself go either to Chicago or St. Louis, with a view of performing his contract.
Tbe evidence clearly shows that tbe claimant did not intend to fill, but to sell tbe contract, and have others to fill it, which tbe law expressly forbade. Besides, I do not think these rules of inspection relieved tbe claimant from tbe fulfilment of bis contract. Tbe United States bad a right to protect themselves against tbe fraud of contractors and tbe collusion of inspectors, and these rules, in my opinion, did nothing more. And, in my opinion, this case is without any shadow of equity, and should be dismissed.
Peck, J., did not sit in this case and took no part in tbe decision.